UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1824


WALTER GUEVARA-PORTILLO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2016                 Decided:   March 30, 2016


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Joshua A. Berman, BLAINE L. GILBERT & ASSOCIATES, PA, Baltimore,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,    Linda S.   Wernery,  Assistant
Director, Janice K. Redfern, Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter       Guevara-Portillo,            a        native     and       citizen    of     El

Salvador,     petitions          for    review       of    an    order     of    the    Board    of

Immigration        Appeals       (Board)    dismissing             his     appeal       from    the

immigration judge’s denial of his requests for withholding of

removal and protection under the Convention Against Torture. *

       We    have       thoroughly      reviewed           the     record,      including       the

transcript         of        Guevara-Portillo’s             merits       hearing        and     all

supporting evidence.              We conclude that the record evidence does

not    compel      a    ruling     contrary       to       any     of    the    administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                                    See Gomis,
571 F.3d at 359.               Accordingly, we deny the petition for review

in    part   for       the    reasons    stated        by    the     Board.        See    In    re:

Guevara-Portillo (B.I.A. June 26, 2015).

       We    lack        jurisdiction        to           consider       Guevara-Portillo’s

challenges to the immigration judge’s denial of his request for

protection under the Convention Against Torture on the ground

that he failed to exhaust his administrative remedies.                                        See 8

U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631,



       *
       Guevara-Portillo does not challenge the denial of his
asylum claim as untimely, and in any event, we lack jurisdiction
to review this finding. See 8 U.S.C. § 1158(a)(3) (2012); Gomis
v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).



                                              2
638-40 (4th Cir. 2008).      We therefore dismiss this portion of

the petition for review.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in    the   materials   before

this court and argument would not aid the decisional process.



                                                  PETITION DENIED IN PART
                                                    AND DISMISSED IN PART




                                   3